COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
VERNON WADE LEWIS, JR.,                            )
                                                                              )              
No.  08-05-00130-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )           
Criminal District Court #3
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )              
(TC# F-0473175-TJ)
                                                                              )
 
 
O
P I N I O N
 
Appellant Wade
Vernon Lewis, Jr. was charged by indictment with injury to an elderly
individual.  Appellant signed a request
for referral to a magistrate.  Appellant
entered an open plea of guilty to the offense. 
The magistrate deferred findings of guilt to the sentencing
proceeding.  Following a hearing, the
trial court found there was sufficient evidence to sustain a guilty finding for
the offense beyond a reasonable doubt. 
The trial court found Appellant guilty and assessed punishment at 6
years=
imprisonment in the Institutional Division of the Texas Department of Criminal
Justice.  The trial court certified that
is not a plea-bargain case and that Appellant has the right of appeal.  Appellant=s
motion for new trial was denied and he timely filed his notice of appeal.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 
(1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the entire record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
November
17, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)